755 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J.T. REMBERT, PETITIONER-APELLANT,v.ARTHUR TATE, JR., RESPONDENT-APPELLEE.
NO. 84-3599
United States Court of Appeals, Sixth Circuit.
1/25/85

ORDER
This matter is before the Court upon the appellant's application for a certificate of probable cause, motion for counsel and motion to proceed in forma pauperis.  In review of the record and appellant's informal brief, it appears that the issues set forth in the present habeas petition were decided on the merits against the appellant on April 29, 1982 in a previous habeas corpus petition.  It does not appear that the ends of justice would be served by again reaching the merits of these issues.  See, Sanders v. United States, 373 U.S. 1 (1963).


1
Accordingly, it is ORDERED that the application for a certificate of probable cause, motion for counsel and motion to proceed in forma pauperis be and hereby are denied.